 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JARED DAVIS,                                   Case No. 1:21-cv-00494-HBK
12                       Plaintiff,                  ORDER REQUIRING THE WARDEN OF
                                                     PLEASANT VALLEY STATE PRISON TO
13           v.                                      RESPOND TO PLAINTIFF’S MOTION

14    K. ALLISON, SEC’Y CDCR; R.                     (Doc. No. 3)
      GODWIN, WARDEN AT PVSP; O.
15    ONYEJE, CME AT PVSP, in their official         ORDER DIRECTING CLERK TO SEND A COPY
      and individual capacities,                     OF THIS ORDER AND PLAINTIFF’S MOTION
16                                                   (DOC. NO. 3) TO AN ASSISTANT ATTORNEY
                         Defendants.                 GENERAL, THE WARDEN OF PLEASANT
17                                                   VALLEY STATE PRISON, AND THE
                                                     LITIGATION COORDINATOR AT PLEASANT
                                                     VALLEY STATE PRISON
18

19

20
21
            Pending before the court is plaintiff’s motion for temporary restraining order and/or
22
     preliminary injunction. (Doc. No. 3). Jared Davis, a prisoner at Pleasant Valley State Prison,
23
     initiated this action proceeding pro se, by filing a 42 U.S.C. § 1983 Complaint related to Pleasant
24
     Valley’s Covid-19. (Doc. No. 1) The court granted Plaintiff’s motion for leave to proceed in
25
     forma pauperis. (Doc. 5).
26
            Both the complaint and the motion allege that the Covid-19 practices at Pleasant Valley
27
     are contributing to the spread of the Covid-19 virus, primarily the denial of adequate supplies to
28
                                                       1
 1   clean the facility and housing inmates with potentially infected inmates, under the threat of

 2   disciplinary sanctions for non-compliance. (Doc. No. 1 at 3, Doc. No. 3 at 1). Plaintiff

 3   challenges these policies, or practices, at Pleasant Valley and claims the virus is widespread.

 4   (Id.). Specifically, plaintiff alleges correctional officials are not re-testing Covid-19 positive

 5   inmates following their release from quarantine, before re-housing the ill inmate with the healthy

 6   inmate, thereby contributing to the spread of the Covid-19 virus. (Doc. No. 3. at 2). Plaintiff

 7   alleges he caught the virus after being housed with an inmate released from quarantined, who was

 8   not re-tested before release. (Id.).

 9            Based on plaintiff’s allegations, the court will direct the Warden at Pleasant Valley State

10   Prison to respond to plaintiff’s motion for temporary injunction. See Criswell v. Boudreaux, Case

11   No. 1:20-cv-01048-DAD-SAB, 2020 WL 7646405 (E.D. Ca. Dec. 23, 2020).

12            Accordingly, it is ORDERED:

13            1. Within fourteen (14) days from the date of service of this order, the Warden of Pleasant

14   Valley State Prison shall file a response to plaintiff’s motion for a temporary restraining order

15   and/or preliminary injunction.

16            2. The Clerk of Court is directed to serve a Deputy Attorney General, the Warden of

17   Pleasant Valley State Prison, and the Litigation Coordinator at Pleasant Valley State Prison with a

18   copy of this order and Plaintiff’s motion (Doc. No. 3).

19
     IT IS SO ORDERED.
20
21
     Dated:      May 19, 2021
22                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
